Citation Nr: 1712503	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-14 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for L4-L5 disc bulge with residual low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from October 1989 to October 1999.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled for a video-conference hearing before the Board in July 2011; however, he failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn. 38 C.F.R. § 20.702 (d) (2014).  Accordingly, the Veteran's request for a hearing is considered withdrawn.  

The matter was first before the Board in January 2015, where the Board, in pertinent part, denied an increased disability rating in excess of 20 percent for the service-connected L4-L5 disc bulge with residual low back pain.  The Veteran appealed the January 2015 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2015 Order effectuating a Joint Motion for Partial Remand (JMR), the Court vacated and remanded the Board's denial of an increased disability rating in excess of 20 percent for the service-connected L4-L5 disc bulge with residual low back pain for action consistent with the terms of the JMR.  Specifically, the parties agreed that the Board erred in not returning a VA medical opinion that failed to adequately address the Veteran's flare-ups of back/spinal pain for an addendum opinion.

In compliance with the Court's order, the Board remanded the issue on appeal in May 2016, to obtain the necessary VA medical examination and opinion.  This additional development was required in order to provide an adequate statement of reasons and bases in the analysis of the issue on appeal.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 

The issues of re-opening a claim for right leg radiculopathy secondary to spine, and re-opening a claim for a left leg condition have been raised by the record in December 2016 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A (d) (West 2016); 38 C.F.R. 
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  For a VA back/spinal examination to be adequate, the VA examiner must address any resultant loss in range of motion due to flare-ups in terms of degrees, or explain why it is not feasible to render such an opinion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that, because the examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacked sufficient detail necessary for a disability rating).  

In his February 2009 claim, the Veteran stated that "[t]he pain continues to increase in my back; my physical activity is limited due to the pain in my back and the shooting pain in my right leg which becomes numb more frequently now." 

Under 38 C.F.R. § 3.400(o)(2) (2014), an effective date of up to one year prior to a claim for increased rating may be assigned where evidence indicates an increase in severity of the disorder during that one year period.  The Veteran filed his increased rating claim on February 23, 2009.  As such, evidence dating to February 23, 2008 will be considered.  

A February 2008 VA treatment note showed that the Veteran complained of low back pain.  An August 2008 VA treatment note showed that the Veteran continued to complain of low back pain, that it goes down his right leg, and that he gets numbness.  The assessment noted that the CT scan was normal, and since the Veteran was complaining of radicular symptoms, an MRI would be ordered.  A January 2009 VA treatment record noted that the MRI did not show any spondylosis or stenosis.   A neurology consult was ordered.

A February 2009 VA neurology consult noted that the Veteran complained of intermittent numbness down his right leg since 1992 and that he only noticed the numbness when he has a lot of activity like running.  Deep tendon reflexes were noted to be 2+ (normal) and symmetrical in the lower extremities, and Babinski, Hoffmann's and Tromner's signs were reported as absent. An impression was noted of complaints of intermittent numbness right leg.  

Throughout 2009, the Veteran continued to complain of increased back pain, noting functional limitations, flare-ups, secondary conditions, and the use of assistive devices. 

The Veteran received a VA spinal examination for compensation purposes in May 2009.  The examination report stated that the Veteran said his back pain can range from a 5 or a 6 to a 10 (out of 10), depending on what he is doing.  The pain was reported to be mainly in the lower back, but that it also occasionally radiated down his legs at times.  It was noted that the Veteran used a back brace, which provided minimal relief.  Some weakness secondary to pain in his legs was also reported.  It was noted that the Veteran could walk for about 10 or 15 minutes before he started to have a fairly significant amount of back pain.  The back pain was reported to be worse with any repetitive activities, such as bending or lifting.  Difficulty was also reported with activities, like mowing the lawn or doing work around the house, which required prolonged walking.  It was noted that increased pain occurred with prolonged sitting.  Beyond this, no specific flare-ups were noted.  The examination report noted that the Veteran's activities of daily living and job are affected with repetitive activities or especially with prolonged sitting.  No physician-ordered bed rest in the last 12 months was reported.  

Physical examination noted no tenderness to palpation of the lumbar spine.  Forward flexion was noted to 60 degrees, extension to 20 degrees, right and left lateral bending to 20 degrees and right and left lateral rotation to 30 degrees.  This is a combined range of motion of 180 degrees.  Moderate pain throughout each of these "arcs of motion" was noted.  No alteration in pain or "arc of motion" was reported with repetitive motion.  A mildly antalgic gait was noted.  Neurologically, sensation to light touch was intact throughout both lower extremities.  Patella and Achilles reflexes were noted to be 2+ (normal) bilaterally.  Bilateral straight leg raises were negative, with no clonus, and Babinski was negative bilaterally.  This is a normal neurological examination.  MRI results were referenced of "very minimal L4-5 disk bulge without any spinal or foraminal stenosis or degenerative changes."  An assessment was noted of "[l]umbar spine minimal L4-5 disk bulge without foraminal or spinal canal stenosis.  No signs of degenerative joint disease or degenerative disk disease."  

The examination report further noted that while the Veteran has a very small disk bulge, the examiner did not think that this should be causing all of his back pain and that the examiner was unsure of the etiology of his back pain.  The examination report also noted, with respect to the DeLuca provisions, that "there was pain on range of motion testing at this time.  It is conceivable that pain could further limit function as described particularly after being on his feet...It is not feasible, however, to attempt to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty."  The VA examiner offered no explanation as to why such an opinion was not feasible.  As such, per Mitchell and the parties' JMR, a remand was determined necessary for a new VA examination and opinion that adequately addresses additional loss of range of motion due the Veteran's back/spinal symptom flare-ups.

The Veteran was afforded an additional VA examination in September 2016.  During this examination the examiner noted that he had reviewed the entire record.  The examiner noted that the veteran did not report flare-ups of the thoracolumbar spine nor did he have any functional loss or functional impairment of the thoracolumbar spine.  Directly above these two statements, the examiner relayed the Veteran's medical history, which in line with his VA record, of unbearable and constant pain, and "low sharp back pain with any movement. He had difficulty putting on his clothes, bending to pick up items and has pain going down his legs aggravated by walking, standing and lifting. He mentions he can walk anywhere between 5-30 minutes before he has to stop due to pain." 

Later in the examination, the examiner also noted that the range of motion itself contributed to functional loss in the Veteran, as he had difficulty bending, lifting and squatting due to pain.  The examiner also noted that he did not examine the Veteran immediately after repetitive use over time and that he would unable to say if the Veteran's functional ability was limited because he was not evaluated during or immediately after repetitive use over time. 

The examiner reported that the Veteran did not currently report flare ups, but makes no mention of flair ups previously documented in the record. 

The examiner also notes that the Veteran did not use any assistive devices, when the record indicates the use of a back brace earlier in the Veterans disability. 

The examiner was asked to "address the Veteran's report of flare ups in the May 2009 VA spinal examination report.  Specifically, please opine as to any resultant loss in range of motion due to flare-ups in terms of degrees at the time of the May 2009 VA Spinal Examination, or explain why it is not feasible to render such an opinion."  The examiner noted why examination during flare up's would be less informative that other times and that "in a clinical setting, the veteran is usually not examined after repetitive use."  This statement is not an opinion on the Veterans May 2009 range of motion, nor does it answer the question asked.  For this reason, in addition to the record inconsistencies between this exam and the record noted above, a new examination is required.  Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  The new opinion must satisfactorily answer the questions asked by the Board, address specific, pertinent details in the record and provide adequate rational for its opinion. 

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding VA medical records for the period from February 2009.  The AOJ should also contact the Veteran and request any private medical records related to his back.  The Board notes that a medical procedure was recently performed, related to the spine, in December 2016 by Mays & Schnapp.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all treatment records pertaining to the treatment of the Veteran's back/spine, not already of record, for the period from February 2009.

2.  Schedule a VA examination, with a neurosurgeon who has not previously examined the Veteran, to assist in determining the current level of severity of the service-connected back/spinal disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should report the extent of the disability in accordance with VA rating criteria.

The VA examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should also identify the limitation of activity imposed by the Veteran's spinal disability with a full description of the effect of the disability upon ordinary activities.  The VA examiner should describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the thoracolumbar spine should be noted and described.  

If feasible, the determinations concerning pain, weakness, and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  

If ankylosis is identified, the examiner should state whether such is favorable or unfavorable, and the extent of such ankylosis.  

The examiner should assess the occupational impact or limitations of the Veteran's spinal disability.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner should explain why they are not feasible to render such an opinion.   

In rendering the above opinion, the VA examiner should also address the Veteran's report of flare-ups in the May 2009 VA spinal examination report and throughout the record.  Specifically, the VA examiner should opine as to any resultant loss in range of motion due to flare-ups in terms of degrees at the time of the May 2009 VA spinal examination, or clearly explain why it is not feasible to render such an opinion.

The VA examiner should assess whether the back/spinal disability is manifested by intervertebral disc syndrome and indicate whether the intervertebral disc syndrome has required any periods of doctor prescribed bed rest, and, if so, the frequency and duration of the bed rest in a 12 month period.

The VA examiner should also address whether any other disabilities related to the service-connected spinal disability, such as a nerve condition like radiculopathy, are present.  If such a disability is identified, the nature and severity of the disability should be described in detail.  If radiculopathy is diagnosed, the examiner should opine as to whether there is complete or incomplete paralysis of the affected nerve.  If paralysis is found to be incomplete, the examiner should opine as to whether the radicular symptoms are best characterized as mild, moderate, or severe.

3.  Then, readjudicate the issue of an increased disability rating in excess of 20 percent for L4-L5 disc bulge with residual low back pain.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).  The Veteran is also reminded of the right to submit private medical opinions as nexus evidence for those conditions referred to the AOJ. 



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

